Citation Nr: 0719724	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-27 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 until May 
1962.  This appeal arises from a March 2005 rating decision 
by the New York, New York Regional Office (RO) of the 
Department of Veterans Affairs.

In March 2007, the veteran was notified that the Veterans Law 
Judge who conducted his August 2006 hearing was no longer at 
the Board and he was offered the opportunity to have another 
hearing.  In a response received in May 2007, the veteran 
indicated he did not want another hearing. 


FINDINGS OF FACT

1.  The objective medical evidence fails to establish a link 
between the veteran's bilateral hearing loss and any incident 
of his active military service. 

2.  The objective medical evidence fails to establish a link 
between the veteran's tinnitus and any incident of his active 
military service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159(a), 3.303 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159(a), 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1131, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1131 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation.).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(c). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran claims that, as a result of being on the flight 
line in service without hearing protection, he suffered 
damage to his ears resulting in bilateral hearing loss and 
tinnitus.  A December 1958 service medical record noted left 
ear trauma, and a February 1958 record noted diminished 
hearing.  A May 2000 private medical record diagnosed the 
veteran with moderate to severe sensorineural hearing loss in 
the right ear and mild to severe high frequency sensorineural 
hearing loss in the left ear.
 
In July 2005, the veteran underwent a VA examination.  
However, the veteran's hearing thresholds could not be 
determined due to the veteran's response inconsistencies.  
Poor results were further confirmed by positive Stenger 
results.  The examiner also noted that the veteran suffered 
from tinnitus and that the veteran stated he suffered from 
Meniere's disease.  The examiner concluded that the veteran's 
tinnitus was not likely related to military noise exposure 
but rather to his Meniere's disease.

In a January 2007 response to the Board's request for an 
opinion, a VA, Chief, Audiology and Speech Pathology Service 
noted that after reviewing the claim's file, the veteran had 
normal hearing tests between 1957 and 1967 and that there was 
no evidence of hearing loss or tinnitus in his military 
record.  She also noted the veteran worked as an airline 
pilot for twenty-six years after service and that the first 
documented evidence of hearing loss was the May 2000 private 
hearing test.  The examiner stated the veteran's hearing loss 
and tinnitus did not begin during his military service and 
were not manifested within one year of discharge, and the 
only evidence of hearing loss and tinnitus was many years 
after service.  She concluded that the cause of his bilateral 
hearing loss and tinnitus was most likely due to his post-
service noise exposure and Meniere's disease.  Absent 
evidence to the contrary, the Board is not in a position to 
question this opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran's 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.   
 
Based on the competent medical evidence of record, no link is 
established between the veteran's diagnosed bilateral hearing 
loss and tinnitus and any incident of his active military 
service.  Therefore, the veteran's claim of service 
connection for bilateral hearing loss and tinnitus must be 
denied.  As the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is inapplicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the veteran (Jan. 2005).  As such, VA fulfilled its 
notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The failure to provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal is 
harmless because the preponderance of the evidence is against 
the veteran's claims for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, the veteran was afforded a VA examination.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


